          Case 1:21-cv-02095-SHS Document 4 Filed 05/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------
 ELAINE WANG,                                              :
                                                           :
                   Plaintiff,                              : Civil Action No. 1:21-cv-2095
                                                           :
 v.                                                        :
                                                           :
 ALEXION PHARMACEUTICALS, INC.,                            :
 DAVID R. BRENNAN, CHRISTOPHER J.                          :
 COUGHLIN, DEBROAH DUNSIRE, M.D.,                          :
 PAUL A. FRIEDMAN, M.D., LUDWIG N.                         :
 HANTSON, Ph.D., JOHN T. MOLLEN,                           :
 FRANCOIS NADER, M.D., JUDITH A.                           :
 REINSDORF, J.D. and ANDREAS                               :
 RUMMELT, Ph.D.,                                           :
                                                           :
                   Defendants.                             :
 --------------------------------------------------------- :


                           NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff Shiva Stein hereby voluntarily dismisses her individual claims in the above-

captioned action (the “Action”) without prejudice. Because this notice of dismissal is being filed

with the Court before service by Defendants of either an answer or a motion for summary

judgment, Plaintiff’s dismissal of the Action is effective upon filing of this notice.

DATED: May 3, 2021                                   Respectfully submitted,

                                                    MELWANI & CHAN LLP

                                                    /s Gloria Kui Melwani
                                                    Gloria Kui Melwani (GM5661)
                                                    1180 Avenue of the Americas, 8th Floor
                                                    New York, New York 10036
                                                    Tel: (212) 382-4620
                                                    Email: gloria@melwanichan.com

                                                     Attorneys for Plaintiff
